DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first pair of opposed first and second edges, and second pair of opposed first and second edges must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first open end”.  Examiner does not fully understand what the first open end is.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser et al. (US 7,178,689 – hereinafter Wieser) in view of Edward Magid (US 6,915,923 – hereinafter Magid) and Larsson et al. (WO 2016/029964 – hereinafter Larsson).
Re Claims 1-4, and 7:
Wieser discloses a dispenser (10) for sheet products (20), comprising: a base (40) for receiving a stack of sheet products (20); an outer shell (30, 60) mounted to the base (40), wherein the outer shell (30, 60) has a first portion (32, 34) configured to define a circumferential enclosure operable to restrict lateral movement of the stack of sheet products (20) to be dispensed (Examiner notes enclosure restricts movements in all the opening spaces on the corners and sides of the base member and its walls – see Fig. 4) and a second portion (at 60) having a dispensing opening (65), wherein the first portion (32, 34) comprises two pairs of opposite side walls (at 32, at 34) connected to form a first open end (near 55) and a second open end (near 54) (see Fig. 4) and the second portion (at 60) comprises a top wall fixed to each of the side walls (at 32, at 34) to close the first open end (near 55); a platen (70) reciprocally moveable relative to the base (40) and spring biased (75) toward the dispensing opening (65); first (33) and second (35) upright, longitudinal columns respectively vertically extending from the base (40) parallel to a movement direction of the platen (70) on opposite sides of the platen (70) (see Fig. 4), wherein the outer shell (30, 60) is translationally removable from the base (40) along the vertical extension of the columns (33, 35) (see Figs. 1-7); but fails to teach, the first and second portion  being non-detachably and non-movably fixed relative to each other, the second portion (at 60) comprises a top wall non-detachably and non-movably fixed to each of the side walls to close the first open end; wherein the outer shell is translationally removable from the base along the vertical extension of the columns for inserting a stack of paper products between the first and second columns onto the platen; and a stop at each of the first and second columns, respectively provided at an end of the first and second columns opposite to the base, the stops being configured to engage with a leading sheet product of the stack of sheet products and/or the platen in an extended position.

Magid teaches first (opposite sidewalls near 12) and second (top U shaped portion near 13) portion  (see Fig. 1) being non-detachably and non-movably fixed relative to each other (integral) (see Figs. 1 and 5), the second portion (top U shaped portion near 13) comprises a top wall non-detachably and non-movably fixed to each of the side walls (opposite sidewalls near 12) to close a first open end (between 14b and 14c) (see Figs. 1 and 5); wherein an outer shell (12) is translationally removable from a base (14) along an extension of columns (14b. 14d) for inserting a stack of paper products between the first and second columns (14b, 14d) onto a platen (30) (see Figs. 5 and 7).  Re Claim 2: Magid teaches wherein the first (opposite sidewalls near 12) and second portions (top U shaped portion near 13) are made of one piece (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser with that of Magid to provide a design choice sufficient for protecting contents of a container for making separate parts integral is a design choice within the art.  Examiner further notes that combination would be capable of providing translationally removable from the base along the vertical extension of the columns by way of the parts being used in a predictable manner that wouldn’t require additional inventive skill.

Larsson teaches a stop (11) at each of the first and second columns (6, 6), respectively provided at an end (near top) of the first and second columns (6, 6) opposite to a Page 2 of 7base (5), the stops (11) being configured to engage with a leading sheet product of the stack of sheet products and/or the platen (8) in an extended position (see Figs. 1-8), but fails to teach wherein the outer shell is translationally removable from the base along the vertical extension of the columns.  Re Claim 3: Larsson discloses wherein the stops (11) are flexible parallel to the movement direction of the platen (8) (see page 29 lines 17-30).  Re Claim 4: Larsson discloses wherein the stops (11) are more flexible parallel to the movement direction of the platen (8) in a direction towards the base (5) than a direction away from the base (5) (see page 30 lines 19-28) (see Figs. 3A-3C).    Re Claim 7: Larsson discloses wherein the stops (11) are separate parts fitted to the respective ends (near top) of the first and second columns (6, 6) (see Figs. 3A-3C).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser with that of Magid and Larsson to allow for easy reloading of products when a cover is removed which assuring that parts or products remain in place.

Further Re Claim 16:
Wieser discloses wherein the outer shell (30, 60) has channels (corners of the four walls) parallel to the movement direction of the platen respectively engaged with the first and second columns (33 and 35) (see Fig. 4).




Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Corinaldesi et al. (US 2006/0255057 – hereinafter Corinaldesi),
Re Claims 5 and 6:
Wieser in view of Magid and Larsson discloses the device of claim 1 including the stops being made of polymeric material (see page 4 lines 29-32 or Larsson), but fails to specifically teach wherein the stops are made of an elastic material and wherein the stops are made of polypropylene.  

Corinaldesi further in view teaches elastic material (which is polymeric) (see paragraph [0064]).  Re Claim 6: Corinaldesi further in view teaches polypropylene (which is polymeric) (see paragraph [0064]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Corinaldesi to provide a selection of material for a particular use as known within the art that would allow for flexibility of a stop while also allowing for the stop to retain its structure.  Examiner notes that Corinaldesi teaches that a polymeric material is elastic and specifically polypropylene in view of the combination as cited.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Stenberg et al. (US 2016/0374524 – hereinafter Stenberg),
Re Claims 8 and 9:
Wieser in view of Magid and Larsson discloses the device of claim 1, but fails to teach wherein the platen has guide members on opposite sides, respectively engaged with the first and second columns.

Stenberg further in view teaches wherein a platen (8) has guide members (19 – or 18 in specification) on opposite sides, respectively engaged with the first and second columns (6, 6) (see Figs. 1-5).  Re Claim 9: Stenberg further in view teaches wherein each guide member (19) has a pair of distanced grooves (see Fig. 1A), respectively engaged with opposite longitudinal side edges (edges defined by rails 19 as seen in Fig. 2)  of the respective first and second columns (6, 6) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Stenberg to provide a secure connection means for the pusher to remain in optimal conditions.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Levine et al. (US 2010/0257749 – hereinafter Levine),
Re Claim 10:
Wieser in view of Magid and Larsson discloses the device of claim 1, but fails to teach wherein the base and/or the columns and/or the outer shell are made of a rigid plastic material, particularly of the acrylonitrile butadiene styrene group.  

Larsson teaches made of rigid plastic (see page 25 lines 26-30).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid with that of Larsson to provide a selection of material as preferred by one of ordinary skill in the art.  

Levine further in view teaches wherein the base and/or the columns and/or the outer shell are made particularly of the acrylonitrile butadiene styrene group (see paragraph [0028]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Levine to provide a selection of material as preferred by one of ordinary skill in the art.


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Petterson et al. (5,076,466 – hereinafter Peterson),
Re Claims 11-13:
Wieser in view of Magid and Larsson discloses the device of claim 1, but fails to teach a retention mechanism configured to temporarily retain the platen in a retracted position while the outer shell is detached from the base, and  wherein the retention mechanism comprises an engaging member and an engaged member, wherein the engaging member is configured to be engaged with the Page 4 of 7 Preliminary Amendment September 16, 2020engaged member when manually moving the platen into the retracted position while the outer shell is detached from the base.  



Petterson further in view teaches a retention mechanism (80) configured to temporarily retain a platen (66) in a retracted position while an outer shell (60) is detached from a base (10) (see Figs. 1-7).  Re Claim 12: Petterson further in view teaches wherein the retention mechanism (80) comprises an engaging member (82) and an engaged member (bottom portion of 66 as seen in Fig. 6), wherein the engaging member (82) is configured to be engaged with the Page 4 of 7 Preliminary AmendmentSeptember 16, 2020engaged member (bottom portion of 66 as seen in Fig. 6) when manually moving the platen (66) into the retracted position while the outer shell (60) is detached from the base (10) (see Figs. 1-7).  Re Claim 13: Petterson further in view teaches wherein the engaging member (82) is provided with a release portion (90) configured to be engaged with the outer shell (60 – by way of connected parts) to release the engaging member (82) from the engaged member bottom portion of 66 as seen in Fig. 6) when the outer shell (60) is attached to the base (10) (see Fig. 6A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Petterson to provide a means for holding a pusher back so that hands free loading may be accomplished.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid, Larsson, and Petterson and further in view of Nakamura et al. (US 2002/0030045 – hereinafter Nakamura)
Re Claims 14 and 15:
Wieser in view of Magid, Larsson, and Petterson discloses the device of claim 12, but fails to teach wherein the engaging member is a latch fixed relative to the base and to be engaged with a cutout or hook, as the engaged member, fixed relative to the platen.  

Nakamura further in view teaches wherein an engaging member is a latch (11) fixed relative to a base and to be engaged with a cutout or hook (edges of 9), as the engaged member, fixed relative to the platen (9) (see Figs. 3A-3B) (see Figs. 1-13).  Re Claim 15: Nakamura further in view teaches wherein the engaging member (edges of 9) is a latch fixed relative to the platen (9) and to be engaged with a cutout or hook (13), as the engaged member, fixed relative to the base (see Figs. 3A-3B) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid, Larsson, and Petterson with that of Nakamura to provide an alternative means for holding a pusher back allowing the pusher to remain in the base.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Peter Unverzagt (US 6,471,091 – hereinafter Unverzagt).
Re Claim 17:
Wieser in view of Magid and Larsson discloses the device of claim 1, but fails to teach wherein a width of the columns in a direction perpendicular to the movement direction of the platen and to a distance between the columns is not more than 50 mm and not less than 10 mm.


Unverzagt further in view teaches wherein a width of the columns (sidewalls - bottom) in a direction perpendicular to a movement direction of a platen and (perpendicular) to a distance between the columns is not more than 50 mm and not less than 10 mm (Examiner notes that Unverzagt teaches a width of 1-2 inches.  Examiner notes that 1 inch falls within the range of 50mm to 10mm) (see col. 4 lines 5-20).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Unverzagt to provide a dispensed capable of dispensing smaller sheet product by changing the shape and size of the dispenser as commonly known within the art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson.
Re Claim 18:
Wieser discloses a dispenser, comprising: a base (40); a shell (30, 60) mountable vertically relative to the base (40) and comprising a first portion (32, 34) for enclosing sheet products and a second portion (at 60) having an opening (65) (see Fig. 4), the first portion (32, 34) comprising a first pair (at 32, at 34) of opposed first and second sidewalls and a second pair (near 51, near 52) of opposed first and second sidewalls oriented transversely relative to the first pair (at 32, at 34), and the second portion (at 60) comprising a first pair of opposed first and second edges affixed to the first and second sidewalls of the first pair (at 32, at 34) (see Fig. 4), respectively, and a second pair of opposed first and second edges affixed to the first and second sidewalls of the second pair (near 51, near 52) (see Fig. 4), respectively; a platen (70) moveable relative to the base (40) and biased (75) toward the opening; and Docket No.: ESHOOlIUSPage 4 of 14Application Serial No: 16/981,361 In Reply to Office Action dated May 12, 2022a column (33, 35) extending from the base (40) along a movement direction of the platen (70), the shell (30, 60) being removable from the base (40) along an extension of the column (33, 35) (see Figs. 1-7), but fails to teach a stop opposite the base for engagement with a leading sheet product or the platen.

Magid discloses a dispenser, comprising: a base (14); a shell (12) mountable to the base (14) and comprising a first portion (near 12) for enclosing sheet products and a second portion (near 18) having an opening (13) (see Fig. 1), the first portion (near 12) comprising a first pair (left/right) of opposed first and second sidewalls (left/right sidewalls) and a second pair (top /bottom) of opposed first and second sidewalls (top/bottom sidewalls) oriented transversely relative to the first pair (left/right), and the second portion (near 18) comprising a first pair of opposed first and second edges (edges at front) affixed to the first and second sidewalls (left/right sidewalls) of the first pair (left/right), respectively, and a second pair (top/bottom) of opposed first and second edges (edges at top and bottom) affixed to the first and second sidewalls (top/bottom sidewalls) of the second pair (top/bottom) (see Fig. 1), respectively; a platen (30) moveable relative to the base (14) and biased (26) toward the opening (13); and Docket No.: ESHOOlIUSPage 4 of 13Application Serial No: 16/981,361 In Reply to Office Action dated December 9, 2021 a column (14a, 14c) extending from the base (14) along a movement direction of the platen (30), the shell (12) being removable from the base (14) along an extension of the column (14a, 14c) (see Fig. 5) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser with that of Magid to provide a design choice for a device for removing an outer shell.

Larsson teaches a column (near 6) comprising a stop (11) opposite a base for engagement with a leading sheet product or a platen (see Fig. 2, see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser with that of Magid and Larsson to provide additional control of dispensing of product for controlled dispensing.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of William Ford (2,182,255– hereinafter Ford)
Re Claim 19:
Magid in view of Larsson discloses the device of claim 18, but fails to teach wherein the platen comprises a T-groove guide member to hook onto a longitudinal side edge of the column.

Ford further in view teaches wherein a platen (27) comprises a T-groove guide member (24, 26) (upside down T shape as seen from extending sidewall 28 to traverse wall 26) to hook onto a longitudinal side edge (23) of a column (see Figs. 1 and 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Ford  to provide an alternative means for securing a platen member for proper orientation.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieser in view of Magid and Larsson and further in view of Chalko et al. (US 10,004,366 – hereinafter Chalko).
Re Claim 20:
Wieser in view of Magid and Larsson discloses the device of claim 18, but fails to teach a retention mechanism configured to temporarily retain the platen in a retracted position, the retention mechanism comprising: a latch fixed to the base; and a hook fixed to the platen, the latch being configured to engage with the hook when the platen is moved into the retracted position, and the latch being provided with a release to engage with the shell to release the latch from the hook.

Chalko further in view teaches a retention mechanism (122a, 122b) configured to temporarily retain a platen (116) in a retracted position, the retention mechanism (122am 122b) comprising: a latch (126) fixed to a base (106); and a hook (140) fixed to the platen (116), the latch (126) being configured to engage with the hook (140) when the platen (116) is moved into the retracted position (see Fig. 2), and the latch (126) being provided with a release (330) to engage with a shell (100) to release the latch (126) from the hook (140) (when closing) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wieser in view of Magid and Larsson with that of Chalko to allow for controlled refilling of product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651